Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (20210065260) in view of Zheng et al. (20210065260). 
As per claim 1, 9, 15,
Fang discloses a system comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause (par 59) the system to perform operations comprising:

accessing a plurality of buyer sequences based on the transaction log data, each of the buyer sequences indicating a series of one or more purchases made by a respective user of the plurality of users with one or more of the plurality of sellers (par 29, 30);
determining, for a first seller of the plurality of sellers, other sellers in the vector space within a threshold distance to the first seller (claim 1); and
determining a classification of the first seller based on classifications of the other sellers within the threshold distance of the first seller (claim 1).
Fang does not explicitly disclose:
 mapping, based on a natural language processing algorithm, each of the plurality of sellers to a vector in a vector space.
However, Zheng discloses:
mapping, based on a natural language processing algorithm, each of the plurality of sellers to a vector in a vector space (par 39, 71) Zheng discloses a natural language modelling technique implemented.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Zheng’s mapping, based on a natural language processing algorithm, each of the plurality of sellers to a vector in a vector space to Fang’s methods and systems for identifying characteristics of a seller based on Natural Language Processing. One would be motivated to do this in order to provide a merchant 
As per claim 2,
Zheng discloses the natural language processing algorithm is a word2vec algorithm (par 39, 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Zheng’s the natural language processing algorithm is a word2vec algorithm to Fang’s methods and systems for identifying characteristics of a seller based on Natural Language Processing. One would be motivated to do this in order to provide a merchant recommendation system that suggests merchants to end users based on user preferences without requiring any user reviews or rating data (Zheng par 5).
As per claims 3, 10,
Zheng discloses:
prior to determining the classification of the first seller, the system has no data or data older than a threshold time period on an industry of the first seller, and the other sellers each have data on industries associated with the other sellers (par 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Zheng’s prior to determining the classification of the first seller, the system has no data or data older than a threshold time period on an industry of the first seller, and the other sellers each have data on industries associated with the other sellers to Fang’s methods and systems for identifying characteristics of a seller based on Natural Language Processing. One would be motivated to do this in order to 
As per claim 4,
Zheng discloses:
wherein the plurality of buyer sequences comprises a data structure comprising a chronological listing of identifiers of sellers (par 39) associated with each seller of the plurality of sellers in the plurality of buyer sequences (par 41).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Zheng’s the plurality of buyer sequences comprises a data structure comprising a chronological listing of identifiers of sellers associated with each seller of the plurality of sellers in the plurality of buyer sequences to Fang’s methods and systems for identifying characteristics of a seller based on Natural Language Processing. One would be motivated to do this in order to provide a merchant recommendation system that suggests merchants to end users based on user preferences without requiring any user reviews or rating data (Zheng par 5).
As per claim 5,
Fang discloses:
determining a quality measure of the other sellers in the vector space to determine a reliability of the classification of the first seller, wherein determining the classification of the first seller is further based on the quality measure (par 51).
As per claim 6,
Fang discloses:

As per claim 7,
Fang discloses:
determining the quality measure is based on a calculation of a silhouette score (par 51).
As per claim 13,
Zheng discloses the transaction log data associated with the plurality of users contains data for a particular time period (par 57).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Zheng’s the transaction log data associated with the plurality of users contains data for a particular time period to Fang’s methods and systems for identifying characteristics of a seller based on Natural Language Processing. One would be motivated to do this in order to provide a merchant recommendation system that suggests merchants to end users based on user preferences without requiring any user reviews or rating data (Zheng par 5).
As per claim 14,
Fang discloses:
determining the classification of the seller is further based on a plurality industry of the industries of the plurality of sellers within the threshold distance to the seller (claim 1).

As per claim 16,
Fang discloses:
operations further comprise: altering a user interface to display an offer based on the classification (par 56).
As per claim 17, 
Fang discloses:
the operations further comprise: determining an incorrectly classified seller based on the determined classification for each seller (par 56).
As per claim 18,
Fang discloses:
the operations further comprise: alerting the incorrectly classified seller to update the characteristic in a profile of the incorrectly classified seller (par 56).
As per claim 19,
Zheng discloses:
the operations further comprise: determining an updated classification for at least one seller based on updated transaction log data from a subsequent time period (par 30, 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Zheng’s the operations further comprise: determining an updated classification for at least one seller based on updated transaction log data from a subsequent time period to Fang’s methods and systems for identifying characteristics of a seller based on Natural Language Processing. One would be motivated to do this in order to provide a merchant recommendation system that suggests merchants to end .


Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (20210065260) in view of Zheng et al. (20210065260) further in view of Browning et al. (20150142888).
As per claim 8,
The Fang and Zheng combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
determining the classification of the first seller is based on a calculation of a pointwise mutual information (PMI) or a maximum PMI score.
However, Browning discloses:
determining the classification of the first seller is based on a calculation of a pointwise mutual information (PMI) or a maximum PMI score (par 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Browning’s determining the classification of the first seller is based on a calculation of a pointwise mutual information (PMI) or a maximum PMI score to Fang’s methods and systems for identifying characteristics of a seller based on Natural Language Processing. One would be motivated to do this in order to provide a merchant with language neutral analysis to identify attributes (Browning par 50).


As per claim 20,
Browning discloses the operations further comprise: determining a maximum pointwise mutual information value between each of the classifications of the plurality of sellers to determine a relative reliability of the determined classification for each seller.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Browning’s the operations further comprise: determining a maximum pointwise mutual information value between each of the classifications of the plurality of sellers to determine a relative reliability of the determined classification for each seller to Fang’s methods and systems for identifying characteristics of a seller based on Natural Language Processing. One would be motivated to do this in order to provide a merchant with language neutral analysis to identify attributes (Browning par 50).
Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (20210065260) in view of Zheng et al. (20210065260) further in view of Kumar et al. (10,503,788).
As per claim 11,
The Fang and Zheng combination discloses the claimed invention as in claim 9. The combination does not explicitly disclose:
determining the classification of the seller uses a k-nearest neighbors algorithm.
However, Kumar discloses:
determining the classification of the seller uses a k-nearest neighbors algorithm (col 12, ll. 42-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Kumar’s determining the classification of the seller uses a k-nearest neighbors algorithm to Fang’s methods and systems for identifying characteristics of a seller based on Natural Language Processing. One would be motivated to do this in order to provide a merchant machine learning algorithms that include k-nearest neighbors (Kumar col 12).
As per claim 12,
The Fang and Zheng combination discloses the claimed invention as in claim 9. The combination does not explicitly disclose:
the k-nearest neighbors algorithm comprises a weighted k-nearest neighbors algorithm, wherein the classifications of the other sellers are weighted based on respective distances to the seller.
However, Kumar discloses:

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Kumar’s the k-nearest neighbors algorithm comprises a weighted k-nearest neighbors algorithm, wherein the classifications of the other sellers are weighted based on respective distances to the seller to Fang’s methods and systems for identifying characteristics of a seller based on Natural Language Processing. One would be motivated to do this in order to provide a merchant machine learning algorithms that include k-nearest neighbors (Kumar col 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALVIN L BROWN/Primary Examiner, Art Unit 3621